Russell, J.:
It has now been decided by the Appellate Division of the Supreme Court in this department that the applicant for a liquor tax certificate under chapter 312 Laws of 1897, while receiving a quasi property interest by the payment for the certificate and its issuance to him, receives it under the provisions of the law and subject to all of the causes provided for its cancellation under the methods of procedure pointed out by the act. (In re Livingston v. Shady, App. Div. 1st Dep. MSS.) A careful perusal of the evidence in this case clearly indicates that the Gramercy Club was not organized and is not carried on for *255the ordinary club purposes and that the premises are carried on and conducted in a disorderly way so as to violate the safeguards provided by the statute-as to the character of the places entitled to vend spirituous liquors. Those safeguards are the only substitutes for the provisions of the former law by which commissioners had some discretion in issuing licenses. It follows that the prayer of the petition must be granted and the certificate surrendered, with costs. Counsel for petitioner will present an affidavit of the disbursements so that the amount of costs can be satisfactorily determined.